DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10, 12-13 and 15 are pending and are subject to this Office Action. Claims 1 and 9 have been amended. Claims 11 and 14 are canceled. 

Drawings
The drawings were received on 06/24/2021.  These drawings are acceptable.
The objection to the drawing is withdrawn due to amendments made to the drawing. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 06/24/2021 containing amendments and remarks to the claims.
The objection to the specification for a minor informality is withdrawn due to amendments made to the specification. 
The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claim. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 06/24/2021, with respect to the rejection(s) of claims 1-7, 9, 11-13 and 15under 35 U.S.C. 102/103 have been fully considered and are persuasive. The Applicant has incorporated subject matter of previously presented claims 11 and 14 into claim 1. Therefore, the rejection over Shaik et al. (US 2013/0303817 A1) alone has been withdrawn.  However, claims 11 and 14 were previously rejected over the same primary reference Shaik alone, or further in view of Small et al. (US 2008/0027188 A1). Therefore, upon further consideration, a modified grounds of rejection is made in view of previously applied prior art. 
Similarly for claims 8 and 10, since claim 1 has been amended to incorporate subject matter of now cancelled claim 14, the rejections of claims 8 and 10 are modified accordingly in view of previously applied prior art. 

Applicant's arguments, see pages 9-13, filed 06/24/2021 have been fully considered but they are not persuasive. 
On pages 9-10, the Applicant argues that none of the cited references discloses a method as set forth in amended claim 1. The Examiner respectfully disagrees with the Applicant’s argument. Amended claim 1 merely incorporates the subject matter of previously presented claims 11 and 14, which were rejected over Shaik in view of Small. Therefore, the combination of Shaik and Small is considered to make obvious the claimed process recited in claim 1. 

On pages 10-12, the Applicant appears to be arguing that the prior art does not recognize a critical and unexpected result of the combination of transition metal catalyst and catalyst inactivator. The Applicant appears to argue that the examples in the Applicant’s specification demonstrate criticality and unexpected of using oxygen containing inorganic material in the gas phase as examples demonstrate the use of 2-ethyl hexanol, an oxygen containing organic material, has higher heat duty for a condenser and reheater. The Applicant argues that the prior art reference only discloses the use of polar compounds and not specifically oxygen-containing inorganic materials. 
The Examiner does not find the Applicant’s arguments fully persuasive. While the Examine acknowledges that comparative example 2, which uses 2-ethyl hexanol as a catalyst inactivator, has a higher heat duty for a condenser and reheater compared to examples using an oxygen containing inorganic material in the gas phase, the Examiner does not find the single comparative example to be sufficient in establishing criticality and unexpected results. First, it is unclear whether the difference in heat duty and separation efficiency is based solely on the fact that 2-ethyl hexanol is an organic material and not an inorganic material. The Applicant appears to be arguing that inorganic materials are superior then organic materials due to the lower heat duty. However, the single comparative example is not representative of all oxygen-containing organic materials and therefore is insufficient in supporting the argument that inorganic materials are superior or have unexpected results over all organic materials. A sufficient number of examples both inside the range (i.e. inorganic materials) and outside the range (i.e. organic materials) should be compared to establish unexpected results and criticality of the range. See MPEP 716.02(d). Furthermore, it is noted that the Applicant appears to acknowledge that the difference in separation efficiency is not solely based on the fact that 2-ethyl hexanol is an organic material, but rather that 2-ethyl hexanol has a boiling point between the components to be separated (see Applicant’s specification [00144]). As such, the criticality appears to lie in the fact that the inorganic materials that were tested have lower boiling points than 2-ethyl hexanol. Additionally, in demonstrating criticality and unexpected results, the showing should be commensurate in scope with the claims. The examples do not appear to be commensurate in scope in establishing all known oxygen-containing inorganic materials in the gas phase are superior and have unexpected results because the scope of “oxygen-containing inorganic material in a gas phase” encompasses a vast number of materials, of which are not all representative of CO2, CO and O2. 
If the Applicant can provide additional showings that inorganic materials are superior than organic materials by for example showing the results of other polar compounds disclosed by Shaik (e.g. methanol and hydroquinone), and the claims are commensurate in scope with the showing of criticality and unexpected results, the rejection over Shaik will be withdrawn.  

On pages 12-13 of the Applicant’s remarks, the Applicant argues that Shaik is directed to a method of producing refine 1-butene and one of ordinary skill in the art could not derive an oligomerization method wherein 1-octene is included at 30% by weight or more. 
The Examiner does not find the Applicant’s arguments persuasive. While Shaik does disclose producing a refine 1-butene of high purity, the 1-butene is merely one product that may be separated from the oligomerization product and Shaik does not exclude or teach away from the oligomerization method producing additional olefins such as 1-octene. Shaik explicitly discloses that the process may be operable to selectively produce and separate 1-octene ([0069]). Additionally, Shaik in view of Small, which teaches the catalyst now recited in amended claim 1, reasonably suggests that the oligomerization process will produce 1-octene at 30% by weight or more based on the weight of linear alpha olefins in the reaction product in the presence of the catalyst of Small because Small discloses that the catalyst has high productivity and selectivity for oligomerized products having 8 carbon atoms, and teaches that oligomerized products may comprise at least 30 wt% oligomerized products having 8 carbon atoms, wherein the oligomerized products having 8 carbon atoms comprises greater than or equal to 97 wt% 1-octene (Small - [0160]; [0162]). As such, one of ordinary skill would have a reasonable expectation of success in obtaining a reaction product comprising 30% by weight or more 1-octene from the process of Shaik, in view of Small.

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12-13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Shaik et al. (US 2013/0303817 A1), in view of Small et al. (US 2008/0027188 A1).
In regards to claim 1, Shaik discloses an ethylene oligomerization process comprising:
introducing an oligomerization transition metal catalyst, a cocatalyst, an olefin monomer and a reaction solution including an aliphatic compound into an oligomerization reactor to perform an oligomerization reaction, wherein the aliphatic compound is considered equivalent to the claimed solvent ([0030]; [0049]; [0053]; [0057]; [0061]; [0062]); and
introducing a catalyst inhibitor which may include oxygen polar compounds such as carbon dioxide and carbon monoxide to a reaction product of the oligomerization reaction ([0065]; [0066]).
Carbon dioxide and carbon monoxide are considered to be oxygen-containing inorganic materials in the gas phase.  
Alternatively, Shaik does not appear to explicitly disclose that the catalyst inhibitor is in a gas phase. 
However, Shaik discloses that the catalyst inhibitor may be diluted and introduced as a liquid, which reasonably suggests that the inhibitor may also be introduced in a gas phase when not diluted in a solvent ([0067]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to operate the process of Shaik by using a catalyst inhibitor such as carbon dioxide or carbon monoxide in a gas phase, since Shaik is considered to reasonably suggest that inhibitors may be used in a gas phase when not diluted in a solvent, and while it is acknowledged that Shaik discloses that introducing the inhibitor as a liquid enhances its dispersion into the process fluid, such a teaching is only considered a preferred embodiment which does not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 
Shaik further discloses a transitional metal catalyst comprising nickel, chromium, titanium or zirconium ([0058]).
Shaik does not appear to explicitly disclose a transitional metal catalyst represented by ML1(L2)p(X)q wherein M is a transition metal, L1 is a heteroligand, L2 is an organic ligand, X is a halogen, p is an integer of 0 to 1 or more, q is an integer of oxidation number of M – p. 
However, Small discloses catalysts and catalyst systems comprising catalyst and cocatalysts useful for ethylene oligomerization with high productivity and selectivity comprising a transitional metal, heteratomic ligand and an anion X which can be a halide ([0004]; [0110]; [0111]). Small discloses a structure having a general formula which is equivalent to ML1Xq ([0004]) which satisfies the claimed transition metal catalyst. Small discloses Xp, wherein p may equal the oxidation state of M ([0113]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by substituting the transition metal oligomerization catalyst with the catalyst of Small because both Shaik and Small are directed to ethylene oligomerization with catalyst systems comprising a transition metal catalyst and cocatalyst (Small - [0128]), Small teaches that the transition metal catalysts comprising heteroligands have improved productivity and selectivity, and this merely involves substituting one known transitional metal catalyst for another to yield predictable results. 
In regards to the reaction product of the oligomerization reaction comprising 30% by weight or more 1-octene, Small discloses that the catalyst has high productivity and selectivity for oligomerized products having 8 carbon atoms, and teaches that oligomerized products may comprise at least 30 wt% olgiomerized products having 8 carbon atoms, wherein the oligomerized products having 8 carbon atoms comprises greater than or equal to 97 wt% 1-octene (Small - [0160]; [0162]). As such, one of ordinary skill would have a reasonable expectation of success in obtaining a reaction product comprising 30% by weight or more 1-octene from the process of Shaik, in view of Small.
Additionally, Shaik, in view of Small, discloses oligomerizing the same feed comprising ethylene and an aliphatic solvent, in the presence of similar transition metal catalysts and co-catalysts, at overlapping conditions as disclosed by the Applicant to produce alpha-olefins including 1-octene ([0041]; [0046]; [0049]; [0053]; [0057]). It follows that with the same feed, similar catalysts, and at overlapping conditions that the process of Shaik, in view of Small, will proceed and function in substantially the same manner as the claimed method. Thus, it is asserted, that the process of Shaik, in view of Small, may be operated such that 1-octene is included at 30% by weight or more based on 100% by weight of linear alpha olefins in the reaction product similarly as claimed, absent evidence to the contrary.

In regards to claims 2-4, Shaik discloses carbon dioxide which is an oxygen-containing inorganic material that is in a gas phase at 25oC and 1 atmosphere ([0066]). 

In regards to claim 5, Shaik discloses that the catalyst inhibitor may comprise one or more inhibitors, which reasonably suggests that 100% of the catalyst inhibitor may carbon dioxide ([0066]-[0067]).

In regards to claim 6, Shaik discloses that the ethylene oligomerization process includes operating such that the temperature of the process fluid is maintained in a range of from 30 to 110oC, which reasonably suggests that the temperature at which the catalyst inhibitor is introduced to stop the catalytic reaction would be performed at about the same temperature. The temperature range of 30 to 110oC overlaps the claimed range of 80 to 100oC and is therefore considered prima facie obvious.

In regards to claim 7, Shaik discloses that a solid waste stream comprising deactivated oligomerization catalyst can contain liquid materials too heavy to vaporize during separation and may be processed to recover useful hydrocarbons and valuable metals, which reasonably indicates that a solid phase component including an inactivated catalyst may be subjected to a solid-liquid separation ([0070]). 

In regards to claim 9, Shaik discloses that unreacted ethylene can be separated from the reaction product and recycled to the oligomerization step ([0105]; [0106]).

In regards to claim 12, Shaik discloses the co-catalyst may include an organoaluminoxane ([0061]).

In regards to claim 13, Shaik does not appear to explicitly disclose that the amount of catalyst inhibitor is such an amount that an amount of the oxygen-containing inorganic material in the catalyst inhibitor is 1 to 50 times higher than the total number of moles of aluminum, boron, or a combination thereof in the cocatalyst based on the number of moles. 
However, Shaik discloses that the inhibitor is added to deactivate the oligomerization catalyst and stop the catalytic reactions ([0065]) and it would be obvious for one having ordinary skill in the art to have optimized the amount of catalyst inhibitor since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One of ordinary skill would be motivated to provide a sufficient amount of catalyst inhibitor to stop all catalytic reactions and therefore would reasonably determine an appropriate amount of oxygen-containing inorganic inhibitor such as carbon dioxide based on the moles of catalyst needed to be deactivated. If the Applicant demonstrates that the claimed amount and ratio are critical and unexpected results, the rejection will be withdrawn. 

In regards to claim 15, Shaik discloses that the olefin monomer is ethylene and that the oligomers may include a mixture of linear alpha-olefins having 4+ carbon atoms ([0041]; [0057]; [0071]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (US 2013/0303817 A1) and Small et al. (US 2008/0027188 A1) as applied to claim 1 above, and further in view of Weber et al. (US 2015/0291486 A1).
In regards to claim 8, Shaik discloses that the catalyst inhibitor may be water, carbon dioxide or carbon monoxide ([0066]).
Shaik does not appear to explicitly disclose separating an unreacted catalyst inactivator by distillation or adsorption.
However, Weber, directed to methods for deactivating catalyst compositions used for oligomerization, teaches that distillation of oligomerization reaction products after introducing of a catalyst deactivating composition may be used to separate light components such as carbon monoxide, carbon dioxide and water, from the linear alpha olefin products (Abstract; [0020]; [0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by using a distillation column to separate unreacted catalyst inhibitor such as carbon dioxide or carbon monoxide as taught by Weber, because both Shaik and Weber are directed to processes involving similar oligomerization catalysts and use of catalyst inhibitors/deactivators, Weber teaches known separation techniques to separate carbon dioxide and carbon monoxide from the oligomerization products and this merely involves applying a known separation technique to a compositionally similar process fluid to yield predictable results. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shaik et al. (US 2013/0303817 A1) and Small et al. (US 2008/0027188 A1) as applied to claim 1 above, and further in view of Weber et al. (US 2015/0291486 A1) and Vermeiren et al. (US 2015/0330706 A1).
In regards to claim 10, Shaik discloses separating ethylene in an ethylene separation column and recycling ethylene to the oligomerization reaction step ([0105]). Shaik also discloses that the catalyst inhibitor may be carbon dioxide or carbon monoxide ([0066]), which one of ordinary skill would recognize would be removed with the separated ethylene as a light component.
Alternatively, Weber, directed to methods for deactivating catalyst compositions used for oligomerization, teaches that distillation of oligomerization reaction products after introducing of a catalyst deactivating composition may be used to separate ethylene and light components such as carbon monoxide, carbon dioxide and water, from the linear alpha olefin products (Abstract; [0020]; [0021]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to reasonably conclude that carbon dioxide or carbon monoxide catalyst inhibitor would be removed with ethylene at the top of the ethylene separation column/distillation column as taught by Weber, because both Shaik and Weber are directed to processes involving similar oligomerization catalysts and use of catalyst inhibitors/deactivators, and Weber teaches that carbon dioxide and carbon monoxide are separated with ethylene during distillation as they are lighter components.
Shaik does not appear to explicitly disclose that the carbon dioxide or carbon monoxide inhibitor is removed by adsorption.
However, Vermeiren, directed to removing light components from an ethylene stream teaches that overhead streams comprising ethylene and carbon dioxide from a deethanizer column may be sent to a carbon dioxide adsorption zone to recover an ethylene stream free of CO2 and recovering the CO2 ([0030]; [0080]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Shaik by removing carbon dioxide catalyst inhibitor from ethylene by adsorption as taught by Vermeiren because Shaik, in view of Weber, reasonably suggests that unreacted carbon dioxide catalyst inhibitor will be removed in the overhead with ethylene from the ethylene separations column, Vermeiren teaches that ethylene and carbon dioxide from a deethanizer may be separated by adsorption and therefore this merely involves applying a known separation technique to recover unreacted catalyst inhibitor from a compositionally similar stream to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772